DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation 112(f)

1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
(a)	Claim 1; “…an interaction execution unit that repeatedly performs the interaction until a response content candidate, which is a candidate for the response content, satisfies a prescribed condition…”
(b)	Claim 1; “…an interaction stoppage unit that performs control for stopping the interaction by the interaction execution unit based on an interaction state by the user or another user” 
(c)	Claim 1; “…and a response content provision unit that provides the response content according to a time of stoppage in a case where the control for stopping the interaction is performed by the interaction stoppage unit” 
(d)	Claim 2; “…an interaction state storage unit that stores the interaction state with the user” 
(e)	Claim 3; “…the interaction stoppage unit performs the control for stopping the interaction by the interaction execution unit in a case where it is determined that a negative interaction is performed in the interaction state” 
(f)	Claim 4; “…an interaction history storage unit that stores an interaction history…”
(g)	Claim 5; “…a response content storage unit that stores the response content; 
(h)	Claim 5; “…and a response content extraction unit that extracts one or a plurality of response contents from the response content storage unit whenever the interaction is performed by the interaction execution unit,” 
(i)	Claim 6; “…the interaction stoppage unit performs control for not stopping the interaction by the interaction execution unit based on a granularity of the input by the user or an interaction usage frequency of the user” 
(j)	Claim 7; “…the interaction stoppage unit performs the control for not stopping the interaction in a case where an interaction, in which the number of texts larger than a prescribed threshold is input by the user, is performed or in a case where an interaction, in which the ratio of the number of texts of the important phrase is equal to or larger than a prescribed value, is performed.” 
(k)	Claim 8; “…a system state storage unit that stores a state of the interactive system as the interaction state, wherein the interaction stoppage…”
(l)	Claim 8; “…the interaction stoppage unit performs the control for stopping the interaction by the interaction execution unit based on the state of the interactive system which is stored in the system state storage unit” 
(m)	Claim 10; “…the interaction stoppage unit adjusts a reference value indicating a condition for stopping the interaction as the control for stopping the interaction by the interaction execution unit” 
(n)	Claim 11; “…the response content provision unit presents the response content by changing a response content presentation method according to the interaction state when the interaction is stopped by the interaction stoppage unit” 
(o)	Claim 3; “…an interaction history storage unit that stores an interaction history, in which the user or the other user interrupts the interaction, as the interaction state” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a) Fig. 1, Input Acquisition Unit 101, Paragraphs 0006 & 0011
(b) Fig. 1, Stoppage Determination Unit 102, Paragraphs 0006 & 0011 
(c) Fig. 1, Answer Generation Unit 103, Paragraphs 0006 & 0011
(d) Fig. 1, Interaction State Database 105, Paragraph 0011 & 0016
(e) Fig. 1, Stoppage Determination Unit 102, Paragraphs 0011 & 0090
(f) Fig. 1, History Database 106, Paragraph 0011 & 0020
(g) Fig. 1, FAQ Database 107, Paragraph 0011 & 0027
(h)  Fig. 1, Answer Generation Unit 103, Paragraphs 0011 & 0019
(i) Fig. 1, Stoppage Determination Unit 102, Paragraphs 0011 & 0065
(j) Fig. 1, Stoppage Determination Unit 102, Paragraphs 0011 & 0061-0063
(k) Fig. 1, System State Database 109, Paragraphs 0011 & 0033-0034
(l) Fig. 1, Stoppage Determination Unit 102, Paragraphs 0006 & 0011
(m) Fig. 1, Stoppage Determination Unit 102, Paragraphs 0011 & 0064
(n) Fig. 1, Answer Generation Unit 103, Paragraphs 0011 & 0019
(o) Fig. 1, History Database 106, Paragraph 0011 & 0020
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 & 2 are rejected under 35 U.S.C. 103 as being unpatentable over Yano (US 20120179473 A1 hereinafter, Yano ‘473) in combinations with Yamagami et al. (US 20180158459 A1 hereinafter, Yamagami ‘459).
Regarding claim 1; Yano ‘473 discloses an interactive system (Fig. 1, Speech Interactive Apparatus 10) that performs an interaction by performing a response to prompt an additional input of a user with respect to an input by the user and providing a response content (i.e. When the silent state is determined to have occurred, the previously-output response is output again. As a result, in case a speech input is not performed even when the user presses the start button with the intention of performing a speech input; the same response is re-output so as to let the user know the contents which need to be input and to prompt the user to perform a speech input. Paragraph 0055)
 the interactive system comprising: 
an interaction execution unit (Fig. 1, Interaction Control Unit 130) that repeatedly performs the interaction until a response content candidate, which is a candidate for the response content, satisfies a prescribed condition (i.e. The interaction control unit 130 advances the interaction by performing the interaction operation in which the input speeches of the user are repeatedly obtained by the speech recognizing unit 110 and the responses depending on the speech recognition results of the input speeches are repeatedly output by the output unit 150 (Step S104). The interaction operation (Step S104) is repeated (No at Step S106) until the interaction is over. Once the interaction gets over (Yes at Step S106), the speech interaction operation is completed. Paragraph 0049)
an interaction stoppage unit (Fig. 1, Response Control Unit 134) that performs control for stopping the interaction by the interaction execution unit based on an interaction state by the user or another user (i.e. If a speech start event is obtained while the output unit 150 is outputting a response, then the response control unit 134 of the interaction control unit 130 stops the output of the response that is being output at that time. Paragraph 0045)
and a response content provision unit (Fig. 1, Speech Recognizing Unit 110)that provides the response content according to a time of stoppage in a case where the control for stopping the interaction is performed by the interaction stoppage unit (i.e. The speech recognizing unit 110 stops performing the speech recognition operation. Based on the speech recognition result of the speech recognizing unit 110 and based on the interaction information stored in the storing unit 120, the interactive unit 132 determines the responses to be output the next time and instructs the output unit 150 to output the determined responses. If a speech start event is obtained while the output unit 150 is outputting a response, then the response control unit 134 of the interaction control unit 130 stops the output of the response that is being output at that time. Moreover, since receiving a speech input start instruction, if no input speech is input for the determination period (T); then the response control unit 134 determines that a silent state has occurred and instructs the output unit 150 to re-output the stopped response from the start position. Paragraphs 0038-0045).
	Although Examiner reasonably believes that Yano ‘473 at Paragraphs 0038-0049 discloses response content that satisfies a prescribed condition.  However, Examiner cites Yamagami ‘459 to better illustrate where the response content satisfies a prescribed condition. For example, Yamagami ‘459 teaches at Paragraph 0028 wherein the first reply indicating an affirmative in response to the question, the second reply indicating a negative in response to the question; and performing presentation regarding the pieces of information stored in the storage if the manner is determined to satisfy the predetermined condition. 
Yano ‘473 and Yamagami ‘459 are combinable because they are from same field of endeavor of speech systems (Yamagami ‘459 at “Technical Field”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Yano ‘473 by adding a response content that satisfies a prescribed condition as taught by Yamagami ‘459. The motivation for doing so would have been advantageous so a dialog system can better acquire information from a user to narrow down pieces of content step by step by using dialogs, and to better narrow down the content to content candidates meeting the user's desire, and also to displays a candidate list at a specific timing. Therefore, it would have been obvious to combine Yano ‘473 with Yamagami ‘459 to obtain the invention as specified.

Regarding claim 2; Yano ‘473 discloses an interaction state storage unit (Fig. 1, Storing Unit 120) that stores the interaction state with the user (i.e. The storing unit 120 stores therein interaction information. Herein, the interaction information is, for example, an interaction scenario for having an interaction as illustrated in FIG. 2. In FIG. 2, "U(number)" represents input speeches input by the user and "D(number)" represents responses output by the speech interactive apparatus 10. Paragraph 0039)
wherein the interaction stoppage unit performs the control for stopping the interaction by the interaction execution unit based on the interaction state stored in the interaction state storage unit (i.e. If a speech start event is obtained while the output unit 150 is outputting a response, then the response control unit 134 of the interaction control unit 130 stops the output of the response that is being output at that time. Paragraph 0045)


Allowable Subject Matter
1.	Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	Claim 7 depends on indicated objected claim 6. Therefore, by virtue of its dependency, Claim 7 is also indicated as objected subject matter.

3.	Claim 9 depends on indicated objected claim 8. Therefore, by virtue of its dependency, Claim 9 is also indicated as objected subject matter.

4.	Claim 12 depends on indicated objected claim 3. Therefore, by virtue of its dependency, Claim 12 is also indicated as objected subject matter.


Examiners Statement of Reasons for Allowance
The cited reference (Yano ‘473) teaches wherein a speech interactive apparatus includes an output unit to output a first response; a receiving unit to receive a start instruction of a speech input as a reply to the first response; a response control unit to stop the output of the first response when the start instruction is received while the first response is being output; and a deciding unit to decide on a first determination period, which is used in determining whether a silent state has occurred, based on whether the start instruction is received while the first response is being output or based on the timing of receiving the start instruction. When the input speech is not input during a period starting from the reception of the start instruction till an elapse of the first determination period, the response control unit instructs the output unit to output the first response again..
The cited reference (Yamagami ‘459) teaches an information processing method for information stored in a storage includes: holding a dialog history of a dialog including a question to a user and a reply from the user to the question, determining whether a manner in which a third reply indicating neither a first reply nor a second reply appears in a reply history of the reply included in the held dialog history satisfies a predetermined condition, the first reply indicating an affirmative in response to the question, the second reply indicating a negative in response to the question; and performing presentation regarding the information stored in the storage if the manner is determined to satisfy the predetermined condition.
The cited references fail to disclose wherein the interaction stoppage unit performs the control for stopping the interaction by the interaction execution unit in a case where it is determined that a negative interaction is performed in the interaction state; an interaction history storage unit that stores an interaction history, in which the user or the other user interrupts the interaction, as the interaction state, wherein the control for stopping the interaction by the interaction execution unit is performed in a case where at least a part of the interaction state with the user, which is stored in the interaction state storage unit, matches the interaction history stored in the interaction history storage unit; a response content storage unit that stores the response content; and a response content extraction unit that extracts one or a plurality of response contents from the response content storage unit whenever the interaction is performed by the interaction execution unit, wherein the interaction stoppage unit compares the number of remaining response contents with the number of remaining last response contents, and performs the control for stopping the interaction by the interaction execution unit in a case where a reduction ratio or the number of reductions is equal to or smaller than a threshold; wherein the interaction stoppage unit performs control for not stopping the interaction by the interaction execution unit based on a granularity of the input by the user or an interaction usage frequency of the user; wherein the granularity of the input is represented by the number of texts input by the user or a ratio of the number of texts of a predetermined important phrase previously decided in the number of the input texts; and wherein the interaction stoppage unit performs the control for not stopping the interaction in a case where an interaction, in which the number of texts larger than a prescribed threshold is input by the user, is performed or in a case where an interaction, in which the ratio of the number of texts of the important phrase is equal to or larger than a prescribed value, is performed; a system state storage unit that stores a state of the interactive system as the interaction state, wherein the interaction stoppage unit performs the control for stopping the interaction by the interaction execution unit based on the state of the interactive system which is stored in the system state storage unit; wherein the state of the interactive system indicates whether or not a prescribed load is applied to the interaction with the user; wherein the interaction stoppage unit adjusts a reference value indicating a condition for stopping the interaction as the control for stopping the interaction by the interaction execution unit; wherein the response content provision unit presents the response content by changing a response content presentation method according to the interaction state when the interaction is stopped by the interaction stoppage unit; an interaction history storage unit that stores an interaction history, in which the user or the other user interrupts the interaction, as the interaction state, wherein the control for stopping the interaction by the interaction execution unit is performed in a case where at least a part of the interaction state with the user, which is stored in the interaction state storage unit, matches the interaction history stored in the interaction history storage unit. As a result, and for these reasons, Examiner indicates Claims 3-12 as allowable subject matter. 


Relevant Prior Art References Not Relied Upon
1.	Satomura (US 20080235017 A1) - a voice interaction device capable of performing an interaction meeting any demand from a user at proper time in flexible response to a circumferential condition of the user, a voice interaction method and a voice interaction program thereof. The voice interaction device controls the interaction with the user in response to an input voice from the user, including an available time calculation unit (32) which calculates an available period of time for interaction with the user based on the circumferential condition of the user, and an interaction control unit (31) which controls the interaction based on at least the available period of time for interaction calculated by the available time calculation unit (32).

2.	Gayama et al. (US 20030217160 A1) - An interactive information providing apparatus is provided with: an output component that provides an information requesting output for requesting a user for information; an input component that receives from the user input information to the information requesting output; and an interaction controller component that controls the output component and the input component according to a scenario, to carry on a dialogue with the user. In the apparatus, the interaction controller component changes a level at which the output component requests a user for information, according to an importance parameter associated with the scenario. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677